DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 11/10/2021, 06/13/2022 and 09/16/2022 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a method for hardening a preform of fiber reinforced material, Claims 1-7, 9, 11-13 and 21, in the reply filed on 11/18/2022 is acknowledged. The traversal is on the ground(s) that 
“Applicant respectfully submits that no such burden exists as between inventions I and II. Both claim sets I and II are clearly related. Thus, any slight subclassification difference presents no undue burden to the Examiner. It is not a serious burden (citing MPEP 806.06) for an Examiner to search two subclasses, especially in the same general class. This is common practice. Further, the subclasses here are closely related: Invention I, classified in B29C70/342 and Invention II, classified in B29C70/549.” (page 8); and 
“Additionally, both the apparatus and methods claims contain similar terms and thus would use similar search queries, and would be unlikely to require additional search, contrary to the Restriction Requirement's statement regarding divergent subject matter. The similar claim terms present in both the method and apparatus claims indicate the subject matter is not divergent.” (Remarks, page 9)
These arguments are not found persuasive because:
As recited in the Restriction Requirement filed 10/17/2021, inventions l and ll are classified in different search areas – B29C70/342 and B29C70/549. Two classifications are different fields of search, and there is no disclosure that any slight subclassification difference presents no undue burden to the Examiner above to establish burden in MPEP.
Furthermore, two inventions have separate statuses because each invention has separate inventive effort. For example, the method of Invention l can be performed using a flexible caul plate instead of the caul plate comprising a rigid material in the invention ll.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 24-28, 30, 32, 33, 38, 41-44 and 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 5 is objected to because of the following informalities:  Applicant has been advised to replace “an aligning” in line 2 to -- aligning --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugon et al. (US 2014/0134383).

With respect to claim 1, Hugon teaches a method for hardening a preform of fiber reinforced material (“a method for making a panel (100)”, Pa [0043]; “making composite pieces made of matrices and fibers”, Pa [0039]), the method comprising:
applying a preform to a mandrel (“the consolidated patches (102) are placed in the cavities of tooling (301). A stack (301) of pre-impregnated plies is placed on the tooling (310) in contact with the patches (102)”, Pa [0043]);
covering the preform with a caul plate (“A caul plate (320) is placed on the stack (301)”, Pa [0043]);
circumferentially sealing the caul plate to the mandrel via a first circumferential seal (“the volume located between the tooling (310) and the caul plate (320) is made airtight by means of a vacuum bag (330)”, “Said caul plate (320) is stopped by sizing pieces (341, 342)”, Pa [0043]);
pushing the caul plate toward the preform and the mandrel (“the application of negative pressure by the circuit (335) that applies a vacuum to the tooling (310) results in the compacting of the stack (301) of plies by the caul plate (320).”, Pa [0043]); and
hardening the preform into a composite part while the caul plate is held against the preform (“The assembly is then cooled under pressure, said pressure being maintained by the vacuum, at least until the assembly is solidified.”, Pa [0043]).

With respect to claim 2, Hugon as applied to claim 1 above teaches evacuating air within a sealed chamber bound by the caul plate (“caul plate (320)”), a seal (“sizing pieces (341, 342)”) and the mandrel (“tooling (310)”), to allow atmospheric pressure to push the caul plate towards the preform (“the application of negative pressure by the circuit (335) that applies a vacuum to the tooling (310) results in the compacting of the stack (301) of plies by the caul plate (320).”, Pa [0043]).

With respect to claim 3, Hugon as applied to claim 1 above teaches pushing the caul plate toward the preform and the mandrel when the sealed chamber is evacuated while surrounded by atmospheric pressure (“the application of negative pressure by the circuit (335) that applies a vacuum to the tooling (310) results in the compacting of the stack (301) of plies by the caul plate (320).”, Pa [0043]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon et al. (US 2014/0134383) as applied to claim 1 above, and further in view of Younie et al. (US 2005/0104248).

With respect to claims 4 and 5, Hugon as applied to claim 1 above is silent to indexing the caul plate to the mandrel and transporting the caul plate with a strongback and aligning an indexing feature at the strongback with an indexing feature at the mandrel.
In the same field of endeavor, molding, Younie teaches that the male mold plug 11 is applied or pressed into the flexible membrane sheet 20 to form an impression of a desired shape complimentary to the shape of the male mold plug 11 (Pa [0037]), and then the male mold plug 11 is then removed from the mold box 16 (Pa [0039]). Younie further teaches that the apparatus 100 has a top portion 102 and lower portion or mold box 103, the top portion 102 includes a strongback 108 to which mold plugs may be fastened (Pa [0042]) and the tool apparatus 100 in combination with a lifting or support frame assembly, generally designated 130, to which the top portion 102 may be attached for lowering and raising the top portion 102, and the tool apparatus 100 also includes guides of guide posts or index pins 142 positioned along the four corners of the lower portion 103 for guiding the top portion 102 when it is lowered and/or raised (Pa [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hugon with the teachings of Younie and provide the strongback and lifting or support frame assembly with the caul plate and the vacuum bag for the purpose of lowering and raising the caul plate and the vacuum bag, and provide index pins with the strongback and the tool for the purpose of guiding the strongback when it is lowered and/or raised.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon et al. (US 2014/0134383) as applied to claim 2 above, and further in view of Spexarth et al. (US 2016/0176073).

With respect to claim 6, Hugon as applied to claim 2 above is silent to inserting a bladder into a stringer preform prior to covering the preform with the caul plate.
In the same field of endeavor, composite manufacturing, Spexarth teaches that a composite manufacturing system 10 for maintaining a desired formation of uncured composite material 12 during cure thereof into a hollow, cured composite part, such as an aircraft stringer in a fuselage comprises a rigid forming tool 14, an internal bladder 16, an impermeable membrane 18, and a rescue bladder 20 (Pa [0016]), and the method 400 for forming the stringer comprises includes placing the uncured composite material 12 onto the rigid forming tool 14, placing the internal bladder 16 onto the composite material 12, placing another layer of composite material 12 and/or skin laminate over the internal bladder 16, and placing the impermeable membrane 18 over the composite material 12 or skin laminate (Pa [0030]-[0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hugon with the teachings of Spexarth and substitute the steps of placing the uncured composite material 12 onto the rigid forming tool 14, placing the internal bladder 16 onto the composite material 12, placing another layer of composite material 12 and/or skin laminate over the internal bladder 16, and placing the impermeable membrane 18 over the composite material 12 or skin laminate, for the steps of placing the consolidated patches in the cavities of tooling and placing a stack of pre-impregnated plies is placed on the tooling in contact with the patches for the purpose of forming an aircraft stringer having a hollow, cured composite part.

With respect to claims 7 and 9, Spexarth as applied to claim 6 above further teaches that a method of bladder repair during composite cure using the rescue bladder 20 includes the steps of forming the composite material 12 around the internal bladder 16 in a traditional manner, determining that a leak exists in the internal bladder 16, then placing the rescue bladder 20 into the internal bladder 16, typically in place of the internal bladder stiffener 24, inserting the rescue bladder stiffener 24 in the rescue bladder 20, and sealing opposing ends of the rescue bladder 20 to the rigid forming tool 14 and/or the impermeable membrane 18, leaving at least one vent opening open to ambient air in the autoclave, and then expanding the rescue bladder 20 during cure and thus sealing any leaks in the internal bladder 16 (Pa [0028]). Spexarth further teaches that one of the end fittings 26 have a vent hole and/or vent tube 34 located between the open end and the opposing closed end (Pa [0025] and Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hugon with the teachings of Spexarth and provide the rescue bladder having a vent tube (an inflation port) into the internal bladder and perform sealing opposing ends of the rescue bladder to the tool, the caul plate, and the vacuum bag, leaving at least one vent opening open to ambient air in the autoclave, then expanding the rescue bladder 20 during cure for the purpose of bladder repair during composite cure. Since Fig. 2 shows the vent tube 34 which is opened vertically upwardly, one would have found it obvious to provide an opening in the caul plate in order to pass the vent tube of the bladder through the caul plate and leave the vent opening opens to ambient air so as to expand the rescue bladder during cure.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon et al. (US 2014/0134383) as applied to claim 1 above.

With respect to claims 11 and 12, Hugon as applied to claim 1 teaches sealing the caul plate to the mandrel via the first circumferential seal (“sizing pieces (341, 342)”) (“the volume located between the tooling (310) and the caul plate (320) is made airtight by means of a vacuum bag (330)”, “Said caul plate (320) is stopped by sizing pieces (341, 342)”, Pa [0043]) but maintaining the thickness of the skin at its theoretical value regardless of the swelling of said polymer when raised to its melting temperature by first circumferential seal (“the sizing pieces (341, 342)”) (Pa [0043]), but is silent to circumferentially sealing the caul plate to the mandrel via a second circumferential seal disposed entirely within the first circumferential seal and circumferentially sealing the caul plate to the mandrel via a third circumferential seal disposed entirely within the second circumferential seal.
However, one would have found it obvious to provide additional circumferential seals (“the sizing pieces”) entirely within the first circumferential seal for the purpose of sealing the caul plate to the mandrel but maintaining the thickness of the skin, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 13, even though Hugon as applied to claim 12 does not specifically teach subdividing a volume between the first circumferential seal and the second circumferential seal into quadrants, one would have found it obvious to provide more additional seals (“the sizing pieces”) between the first circumferential seal and the second circumferential seal for the purpose of sealing the caul plate to the mandrel but maintaining the thickness of the skin since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Furthermore, one would have found it obvious to select the optimum number of additional seals (“the sizing pieces”) for the advantages, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hugon et al. (US 2014/0134383) as applied to claim 12 above, and further in view of Knutson (US 2017/0252982).

With respect to claim 21, Hugon as applied to claim 1 is silent to slipping the mandrel relative to caul plate at one of the first, second, or third circumferential seals.
In the same field of endeavor, methods for forming a composite part, Knutson teaches that individual layers 142 and 144 slip relative to each other when laminate 140 changes shape, and such slipping ensures that wrinkles do not form (Pa [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hugon with the teachings of Knutson and perform slipping the individual layers of the laminates, the tool and the caul in order to prevent the composite from wrinkling.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742